      Case 3:21-mj-00028-CHL Document 3 Filed 01/21/21 Page 1 of 1 PageID #: 15

                                  United States District Court
                                  Western District of Kentucky
                                         at Louisville

UNITED STATES OF AMERICA                                                                       PLAINTIFF

VS.                                                        CRIMINAL ACTION NUMBER: 3:21-MJ-28

CHAD JONES                                                                                   DEFENDANT

                                                  ORDER

         On January 19, 2021, Colin H. Lindsay, United States Magistrate Judge held an initial appearance
via video conference on a Complaint from the District of Columbia (Case Number 1:21MJ-76). Assistant
United States Attorney Stephanie Zimdahl appeared on behalf of the United States. The defendant was
present, in custody, at the Oldham County Jail. Nathan Miller, retained counsel, appeared on behalf of the
defendant. The proceeding was digitally recorded.
         The defendant, via counsel, consented to proceed with initial appearance via video conference.
         At the initial appearance, the defendant acknowledged his identity, was furnished with a copy of
Complaint, was advised of the nature of the charges contained therein and was advised of his rights.
         The Court advised the defendant regarding the provisions of Rule 20. The Court also reminded the
United States of its prosecutorial obligation under Brady v. Maryland, 373 U.S. 83 (1963).
         The United States moved for detention. Accordingly,
         IT IS HEREBY ORDERED that a preliminary and detention hearing is scheduled for January 20,
2021, at 1:00 p.m. via video conference before Colin H. Lindsay, United States Magistrate Judge. The
defendant is remanded to the custody of the United States Marshals Service pending further order of the
Court.


            January 20, 2021




:20
